                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

RODNEY SIMMONS JR.,                           )
    Plaintiff,                                )
                                              )
       v.                                     )      CAUSE NO.: 2:17-CV-272-JEM
                                              )
UNITED STATES STEEL                           )
CORPORATION,                                  )
     Defendant.                               )


                                    OPINION AND ORDER

       This matter is before the Court on the Motion for Summary Judgment of Defendant, United

States Steel Corporation [DE 29], filed March 21, 2019.

I.     Procedural Background

       On June 26, 2017, Plaintiff Rodney Simmons Jr. filed a Complaint alleging that Defendant

United States Steel Corporation violated Title VII of the Civil Rights Act of 1964, as amended. He

claims that his manger discriminated against him on the basis of his race, that he was retaliated

against, and that he experienced a hostile work environment. On March 21, 2019, Defendant filed

the instant Motion for Summary Judgment. Plaintiff filed a belated response on May 3, 2019, and

on May 29, 2019, Defendant filed a reply.

       The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.

Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c).

II.    Summary Judgment Standard

       The Federal Rules of Civil Procedure mandate that motions for summary judgment be

granted “if the movant shows that there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Rule 56 further requires the entry

of summary judgment, after adequate time for discovery, against a party “who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (citing Fed. R. Civ. P. 56(c)). “[S]ummary judgment is appropriate – in fact, is mandated –

where there are no disputed issues of material fact and the movant must prevail as a matter of law.

In other words, the record must reveal that no reasonable jury could find for the non-moving party.”

Dempsey v. Atchison, Topeka, & Santa Fe Ry. Co., 16 F.3d 832, 836 (7th Cir. 1994) (citations and

quotations omitted).

       A party seeking summary judgment bears the initial responsibility of informing the court of

the basis for its motion and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, that it believes

demonstrate the absence of a genuine issue of material fact. See Celotex, 477 U.S. at 323; Fed. R.

Civ. P. 56(c). The moving party may discharge its initial responsibility by simply “‘showing’ – that

is, pointing out to the district court – that there is an absence of evidence to support the nonmoving

party’s case.” Celotex, 477 U.S. at 325. When the nonmoving party would have the burden of proof

at trial, the moving party is not required to support its motion with affidavits or other similar

materials negating the opponent’s claim. Id. at 323, 325; Green v. Whiteco Indus., Inc., 17 F.3d 199,

201 n.3 (7th Cir. 1994); Fitzpatrick v. Catholic Bishop of Chi., 916 F.2d 1254, 1256 (7th Cir. 1990).

However, the moving party, if it chooses, may support its motion for summary judgment with

affidavits or other materials, and, if the moving party has “produced sufficient evidence to support

a conclusion that there are no genuine issues for trial,” then the burden shifts to the nonmoving party


                                                  2
to show that an issue of material fact exists. Becker v. Tenenbaum-Hill Assoc., 914 F.2d 107,

110-111 (7th Cir. 1990) (citations omitted); see also Hong v. Children’s Mem’l Hosp., 993 F.2d

1257, 1261 (7th Cir. 1993).

       Once a properly supported motion for summary judgment is made, the non-moving party

cannot resist the motion and withstand summary judgment by merely resting on its pleadings. See

Fed. R. Civ. P. 56(e); Donovan v. City of Milwaukee, 17 F.3d 944, 947 (7th Cir. 1994). Rule 56(e)

provides that “[i]f a party fails to properly support an assertion of fact or fails to properly address

another party’s assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion [or] grant summary judgment if the motion and supporting

materials – including the facts considered undisputed – show that the movant is entitled to it . . . .”

Fed. R. Civ. P. 56(e)(2), (3); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986).

Thus, to demonstrate a genuine issue of fact, the nonmoving party must “do more than simply show

that there is some metaphysical doubt as to the material facts,” but must “come forward with

‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586-87 (1986) (quoting Fed. R. Civ. P. 56(e)).

       In viewing the facts presented on a motion for summary judgment, a court must construe all

facts in a light most favorable to the non-moving party and draw all legitimate inferences in favor

of that party. See Liberty Lobby, 477 U.S. at 255; Srail v. Vill. of Lisle, 588 F.3d 940, 948 (7th Cir.

2009); NLFC, Inc. v. Devcom Mid-Am., Inc., 45 F.3d 231, 234 (7th Cir. 1995). A court’s role is not

to evaluate the weight of the evidence, to judge the credibility of witnesses, or to determine the truth

of the matter, but instead to determine whether there is a genuine issue of triable fact. See Liberty

Lobby, 477 U.S. at 249-50.


                                                   3
IV.      Material Facts1

         Plaintiff, who is black, took a job as a crane operator with Defendant U.S. Steel in 2012, and

continues to be employed there in the same role. The section of the mill for which Plaintiff works

typically operates only day shifts. Because it only operates day shifts, unlike other sections, it has

never had flexible schedules available for its employees. Plaintiff worked with crane operators with

several different levels of training and qualification, which qualified them for different types of jobs.

He is a Labor Grade 2 Crane Operator.

         Plaintiff’s unit coordinator was the manager who was responsible for scheduling. Plaintiff

described him as intimidating and aggressive, using profanity in front of employees, and frequently

yelling at or in front of people of all different races. Plaintiff’s manager explained that he tried to

schedule employees for forty hours of work in a week if they requested days or shifts off before he

prepared a schedule, but that if the time off request occurred after the schedule had been posted, he

typically did not reschedule them. There was no guaranteed overtime in Plaintiff’s section, although

it was sometimes available. If the need for it arose in advance, it would be put on the schedule. Other

times, the need for overtime would come up last minute. Plaintiff’s manager would typically first

offer the overtime to employees with the appropriate qualifications who were already working and

therefore available for him to speak with. If none of them were available, he would then call

employees who were qualified to do that particular work from the specific overtime equalization

group, as determined by the Overtime Agreement between U.S. Steel and the Union. Sometimes

shift managers also assigned unscheduled overtime hours. Plaintiff worked the day shift, and


1
  The Court notes that these facts are taken primarily from Defendant’s Statement of Undisputed Material Facts.
Although Plaintiff’s response brief contains a section titled “Statement of Genuine Disputes,” the Court notes that it does
not ‘identif[y] the material facts that the party contends are genuinely disputed” as required by Northern District of
Indiana Local Rule 56-1, but merely includes 4 assertions of Plaintiff’s claims and arguments.

                                                            4
therefore was not often working when unscheduled overtime needs arose. Even so, he was offered

and worked many overtime hours. Between 2013 and June 2015, Plaintiff submitted written requests

for overtime, and used the Union process for contesting the distribution of overtime, but never

mentioned a belief that he was being denied overtime because of his race. He was then ineligible to

work overtime hours for several time periods, and did not use the overtime dispute process from

August 11, 2015, through June 6, 2016. During 2015 and 2016, there were weeks in which he

received more overtime than other employees in his overtime equalization group. He had the second

highest number of overtime hours within his group from the time period of January 1, 2016 through

May 3, 2016.

       In January 2016, Plaintiff’s manager threw a chair from the work shanty into the garbage

because he determined that it was unsafe. Two employees retrieved the chair and placed it back in

the work shanty before Plaintiff began work that day. Plaintiff’s manager saw Plaintiff sitting in the

chair later that day and told him that it needed to be placed back in the garbage. There were other

seating options available in the work shanty.

       Between 2014 and March 2016, Plaintiff filed fifteen grievances with his Union about work

occurrences he was unhappy with, but none of them alleged discrimination based on race or other

protected status. On June 6, 2016, Plaintiff filed an EEOC charge complaining of race discrimination

and retaliation.

V.     Analysis

       Defendant moves for summary judgment on Plaintiff’s claims for discrimination and

retaliation under Title VII of the Civil Rights Act, arguing that some of Plaintiff’s claims are

procedurally barred and that Plaintiff cannot establish a prima facie case of discrimination. Plaintiff


                                                  5
argues that there are genuine issues of material fact.

       Title VII prohibits discrimination “against any individual with respect to his [or her]

compensation, terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). In order to make a successful

claim for discrimination pursuant to the burden-shifting McDonnell Douglas framework, a Title VII

plaintiff must first “establish[] that (1) he is a member of a protected class; (2) he was meeting his

employer’s legitimate performance expectations; (3) he was subjected to an adverse employment

action; and (4) similarly situated employees outside of his protected class were treated more

favorably by the employer.” Reed v. Freedom Mortg. Corp., 869 F.3d 543, 547-48 (7th Cir. 2017)

(citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)) (other citations omitted); see also

Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 894 (7th Cir. 2018) (“[T]he well-known

and oft-used McDonnell Douglas framework for evaluating discrimination remains an efficient way

to organize, present, and assess evidence in discrimination cases.”). Once the plaintiff has

established this prima facie case, it “creates a presumption of discrimination, and the ‘burden then

must shift to the employer to articulate some legitimate, nondiscriminatory reason’ for its

employment decision.” McKinney v. Office of Sheriff of Whitley Cty., 866 F.3d 803, 807 (7th Cir.

2017) (quoting McDonnell Douglas, 411 U.S. at 802). Then “the burden shifts back to the plaintiff,

who must present evidence that the stated reason is a ‘pretext,’ which in turn permits an inference

of unlawful discrimination.” Id., quoting Coleman v. Donahoe, 667 F.3d 835, 845 (7th Cir. 2012).

       In its summary judgment analysis, the Court must consider whether “the evidence would

permit a reasonable factfinder to conclude that the plaintiff’s race . . .or other proscribed factor

caused the discharge or other adverse employment action. Evidence must be considered as a whole,


                                                  6
rather than asking whether any particular piece of evidence proves the case by itself.” Ortiz v.

Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016); see also Chaib v. Geo Grp., Inc., 819 F.3d

337, 341 (7th Cir. 2016). Accordingly, “the sole question that matters” is “[w]hether a reasonable

juror could conclude” that Plaintiff would have been treated differently if “he had a different

ethnicity, and everything else had remained the same.” Ortiz, 834 F.3d at 764 (citing Achor v.

Riverside Golf Club, 117 F.3d 339, 341 (7th Cir. 1997).

       There is no dispute in this case that Plaintiff belongs to a protected class by virtue of his race.

Defendant argues that Plaintiff cannot establish that he suffered an adverse employment action or

that similarly situated employees were treated more favorably. In addition, Defendant argues that

it is entitled to summary judgment on claims that are barred by the applicable statute of limitations

and those that were not included in the EEOC charge.

       A.      Adverse Employment Action

       Defendants argue that Plaintiff has not identified any adverse employment action that he

suffered. Plaintiff asserts that he was shorted overtime hours.

       To be considered materially adverse, an employment action must be “more disruptive than

a mere inconvenience or an alteration of job responsibilities.” Alamo v. Bliss, 864 F.3d 541, 552 (7th

Cir. 2017) (quoting Stockett v. Muncie Ind. Transit Sys., 221 F.3d 997, 1001 (7th Cir. 2000)). “[A]n

adverse employment action need not be quantifiable in terms of pay or benefits,” but “not everything

that makes an employee unhappy is an actionable adverse action.” Hilt-Dyson v. City Of Chicago,

282 F.3d 456, 465-66 (7th Cir. 2002) (quoting Smart v. Ball State Univ., 89 F.3d 437, 441 (7th

Cir.1996)). Although determining whether a particular employment action is materially adverse will

depend on the unique circumstances of each case, the Seventh Circuit Court of Appeals has


                                                   7
identified three general categories of actionable, materially adverse employment actions: (1) an

employee’s compensation or benefits are diminished or he is fired; (2) a nominally lateral transfer

or other change in the job significantly reduces his career prospects; or (3) work conditions are

changed so as to subject him to “a humiliating, degrading, unsafe, unhealthful, or otherwise

significantly negative alteration in his workplace environment.” Nagle v. Vill. of Calumet Park, 554

F.3d 1106, 1116 (7th Cir. 2009) (citing O’Neal v. City of Chicago, 392 F.3d 909, 911 (7th Cir.

2004)); see also Herrnreiter v. Chi. Hous. Auth., 315 F.3d 742, 745 (7th Cir. 2002) (providing that

the last category includes “cases of harassment-mistreatment of an employee by coworkers or

supervisors that is sufficiently severe to worsen substantially his conditions of employment as they

would be perceived by a reasonable person in the position of the employee”) (citing Faragher v. City

of Boca Raton, 524 U.S. 775, 786-88 (1998); Hilt-Dyson, 282 F.3d at 462-63).

       “When overtime pay or premium pay is a significant and expected part of an employee’s

annual earnings, denial of such pay may constitute an adverse employment action.” Formella v.

Brennan, 817 F.3d 503, 511 (7th Cir. 2016) (citing Henry v. Milwaukee Cty., 539 F.3d 573, 585–86

(7th Cir.2008); Lewis v. City of Chicago, 496 F.3d 645, 653–54 (7th Cir.2007)). In this case,

Plaintiff alleges that Defendant shorted him hundreds of hours of overtime and claims that other

employees were offered more overtime than he was. Defendant argues that Plaintiff has not

identified how much overtime he is claiming he was shorted, that he was available and qualified to

perform the overtime work he claims he was not assigned, or whether people outside of his race

were assigned to that overtime.

       In his response to the motion for summary judgment, Plaintiff asserts that he was shorted

hundreds of hours in overtime and that he “provided to US Steel at least an account of 106 hours of


                                                 8
falsely refused overtime.” In support of this statement, which is presented without other explanation

or argument, Plaintiff cites to Exhibit H, a single-page document describing hours paid to Plaintiff

from July 5 through July 11, 2015. It reflects that Plaintiff was scheduled for 32 hours and was paid

for 32 hours of work, and that he was apparently offered 8 overtime hours by his supervisor on July

11, which he did not work. It also includes handwritten notes, apparently by Plaintiff, indicating that

on July 9 Plaintiff attended 2.5 hours of pain management at the company doctor in addition to the

time worked, so that those 2.5 hours should paid at the overtime rate, and that on July 11, 2015, he

“didn’t give away [overtime] that was part of my 40 hrs scheduled also since you want to charge it

as refused hrs I need to get a copy of all refused hrs that match the sheet, all 106.6 hrs.” [DE 35-8].

       Other than alleging that he was improperly “charged” overtime as “refused,” the exhibit does

not include any indication Plaintiff was not offered overtime, that others were offered overtime

instead of Plaintiff, or that he received significantly less overtime than others who performed the

same job functions as he did. The single exhibit with his own handwritten notations is inadequate

to show that he was denied overtime in a manner that could be considered an adverse employment

action. See Conley v. Vill. of Bedford Park, 215 F.3d 703, 711-12 (7th Cir. 2000) (“Mr. Conley fails

to come forward with any evidence to substantiate his allegations. He does not set forth any specific

times that the Village gave others overtime opportunities, but denied the same to him. As well, he

does not proffer any evidence to show that, on par, he did not receive the same number of overtime

opportunities as others. Mr. Conley merely makes the unsupported allegation that he was denied

overtime on the basis of his alcoholism. Such a statement is wholly inadequate to make out a prima

facie case of discrimination.”).

       Plaintiff argues that other instances of discrimination support his claim of unfair overtime


                                                  9
allegations, and cites generally to a number of exhibits, including his deposition and an out-of-

context portion of a deposition of an unidentified witness stating that the deponent believed that the

allocation of overtime was unfair. Statements for which Plaintiff has not provided any evidentiary

support cannot be used to counter a motion for summary judgment. Abuelyaman v. Ill. State Univ.,

667 F.3d 800, 812 (7th Cir. 2011) (“It is well settled that conclusory allegations and self-serving

affidavits, without support in the record, do not create a triable issue of fact.”) (quoting Hall v.

Bodine Elec. Co., 276 F.3d 345, 354 (7th Cir.2002)); Compania Administradora de Recuperacion

de Activos Administradora de Fondos de Inversion Sociedad Anonima v. Titan Int’l, Inc., 533 F.3d

555, 562 (7th Cir. 2008) (“The district court cannot be expected to search through the entire record

for evidence that may support a party’s contentions; a party must point to specific evidence that

creates a genuine issue of material fact for trial. Furthermore, . . . [the plaintiff]’s proffered

statements . . . were entirely without foundation, . . . based entirely on speculation and hearsay. The

district court correctly gave no credence in its opinion to such conclusory and unsupported

assertions.”) (citing Fed. R. Civ. P. 56(e)); Johnson v. Cambridge Indus., Inc., 325 F.3d 892, 898-99

(7th Cir. 2003) (“[The Seventh Circuit] ha[s] repeatedly assured the district courts that they are not

required to scour every inch of the record for evidence that is potentially relevant to the summary

judgment motion before them. . . .This means that the question before us is whether the evidence

[the plaintiff] properly presented to the district court can support . . . his . . . discrimination claim

or his retaliation claim.”).

        As Defendant argues, Plaintiff has not identified dates during which he was denied overtime

that would have been otherwise available to him or that similarly-qualified workers of a different

race were assigned that overtime in his stead. Plaintiff’s unsupported allegation that the allocation


                                                   10
of overtime was unfair is insufficient to survive summary judgment. See, e.g., Bennett v. Potter, No.

09 C 2276, 2011 WL 1231166, at *8 (N.D. Ill. Mar. 30, 2011) (“[Attached] records also demonstrate

that information concerning overtime pay is available, and Plaintiff could have sought it out to rebut

summary judgment-but she has not done so. Plaintiff’s vague allegation that she was denied

overtime ‘four or five’ times does not create a genuine issue of material fact suitable to survive

summary judgment.”). Plaintiff has not identified a genuine issue of material fact regarding whether

he suffered an adverse employment action sufficient to support an allegation of discrimination.

       B.      Hostile Work Environment

       Defendant also moves for summary judgment on Plaintiff’s claim for a hostile work

environment. Defendant argues that Plaintiff’s hostile work environment claims are barred because

they were not included in the EEOC Charge and that even if it is not barred, Plaintiff cannot show

that his work environment rose to the level of hostile.

       “Title VII prohibits the creation of a hostile work environment. . . . In order to prevail on

such a claim, a plaintiff must show that the work environment was so pervaded by discrimination

that the terms and conditions of employment were altered.” Chaib v. Indiana, 744 F.3d 974, 985 (7th

Cir. 2014) (internal quotation marks and citations omitted). To make this determination on summary

judgment, courts consider “the surrounding circumstances, including whether the discriminatory

conduct was frequent or severe; whether the conduct was physically threatening or humiliating; and

whether the conduct unreasonably interfered with her work performance. . . . Title VII is not a

general code of workplace civility, nor does it mandate ‘admirable behavior’ from employers.”

McKenzie v. Milwaukee Cnty., 381 F.3d 619, 624 (7th Cir. 2004) (citing Haugerud v. Amery Sch.

Dist., 259 F.3d 678, 693 (7th Cir. 2001). Therefore, a claim for a hostile work environment “requires


                                                 11
proof of four elements: (1) the plaintiff’s workplace was both subjectively and objectively offensive;

(2) the plaintiff’s [protected status] was the cause of the harassment; (3) the harassment was severe

or pervasive; and (4) there is a basis for employer liability.” Lord v. High Voltage Software, Inc.,

839 F.3d 556, 561 (7th Cir. 2016).

       It is not entirely apparent from Plaintiff’s response brief what characteristics he is claiming

make the work environment hostile in this case. He refers to a “racially charged environment” and

cites generally to his deposition in support of his assertions that black employees were not treated

as well as non-black employees and that members of management would sing rap lyrics in front of

Plaintiff. These generic, unsupported assertions are insufficient to create a genuine issue of material

fact as to whether the work environment was hostile. See, e.g., Johnson v. Cambridge Indus., Inc.,

325 F.3d 892, 898-99 (7th Cir. 2003). He also refers generally to a complaint about his chair. In his

deposition, he explained that there was a chair he liked to use that his supervisor threw in the

garbage at some point when Plaintiff was not working. After the chair was retrieved from the

garbage and Plaintiff’s supervisor saw Plaintiff sitting in it, the supervisor instructed Plaintiff to

place it back in the garbage, despite Plaintiff’s protestations that there was nothing wrong with the

chair. Pl. Dep. 93-95, 100-102 [DE 32-3]. Plaintiff testified that he believed the supervisor threw

away the chair to harass Plaintiff. Pl. Dep. 101:15-21. Even setting aside the non-discriminatory

reasons given by the supervisor for disposing of the chair in question, Plaintiff does not allege that

all seating options were removed or that he was rendered unable to do his job. A single instance of

the loss of a favorite chair is certainly not enough to rise to the level of a hostile work environment.

See Vance v. Ball State Univ., 570 U.S. 421, 427 (2013) (“Title VII prohibits the creation of a hostile

work environment. In such cases, we have held, the plaintiff must show that the work environment


                                                  12
was so pervaded by discrimination that the terms and conditions of employment were altered.”). To

the extent that Plaintiff is alleging that his supervisor’s aggressive behavior, yelling, and use of

profanity make the environment hostile, he does not allege that the behavior included racially-based

comments, nor that much of his behavior was directed specifically at Plaintiff. “Title VII does not

impose a flat ban on all harassment. It prohibits harassment that discriminates against an individual

“because of such individual’s [protected characteristic],” such as sex or race. Smith v. Rosebud

Farm, Inc., 898 F.3d 747, 750 (7th Cir. 2018) (quoting 42 U.S.C. § 2000e–2(a)(1)) (other citations

omitted). Viewing the facts in the light most favorable to Plaintiff, no reasonable trier of fact “could

find that plaintiff was harassed, that []he was harassed because of h[is] [race], and that the conduct

was severe or pervasive enough to create a subjectively and objectively hostile work environment.”

Haugerud, 259 F.3d at 693.

        Furthermore, as Defendant argues, it appears that Plaintiff’s claim for a hostile work

environment is barred because it is beyond the scope of the EEOC charge. “[C]laims brought in

judicial proceedings must be within the scope of the charges filed with the EEOC.” Conner v. Ill.

Dep’t of Nat. Res., 413 F.3d 675, 680 (7th Cir. 2005). Plaintiff’s EEOC charge only includes the

claim of “denial of a flexible work schedule and overtime” as compared to “less senior non-Black

individuals” and the statement, “I believe I have been discriminated (sic) because of my race, Black,

and in retaliation for engaging in protected activity.” [DE 1-1]. As Defendant argues, the charge

does not include any allegation of a hostile work environment.

        C.      Retaliation

        Defendant also moves for summary judgment on Plaintiff’s claim for retaliation. “To

establish retaliation under the direct method, a plaintiff must present evidence, direct or


                                                  13
circumstantial, showing that: (1) he engaged in a statutorily protected activity; (2) he suffered a

materially adverse action; and (3) a causal connection exists between the two.” Harper v. C.R.

England, Inc., 687 F.3d 297, 306 (7th Cir. 2012) (citing Burks v. Wisc. Dep’t of Transp., 464 F.3d

744, 758 (7th Cir.2006)). “A plaintiff demonstrates a causal connection by showing that the

defendant ‘would not have taken the adverse ... action but for his protected activity,’” and “[i]f a

plaintiff can assemble from various scraps of circumstantial evidence enough to allow the trier of

fact to conclude that it is more likely than not that discrimination lay behind the adverse action, then

summary judgment for the defendant is not appropriate.” Baines v. Walgreen Co., 863 F.3d 656,

661-62 (7th Cir. 2017) (quoting Greengrass v. Int’l Monetary Sys. Ltd., 776 F.3d 481, 486 (7th Cir.

2015); Morgan v. SVT, LLC, 724 F.3d 990, 996 (7th Cir. 2013)).

        Defendant argues that Plaintiff cannot identify any protected activity to support a retaliation

claim. In his deposition, Plaintiff asserted that his retaliation claims were based on the filing of

grievances in November and December of 2014, Pl. Dep. 72:6-73:2 [DE 32-3], and mentioned that

he believed his supervisor threw away his chair in retaliation for his filing grievances, Pl. Dep. 102:

19-103:5 [DE 32-3], but also testified that his grievances did not include any claim that he was being

discriminated against because of his race. In his response brief, Plaintiff argues that his supervisor’s

scheduling of a junior co-worker to work a holiday rather than granting Plaintiff’s request to work

that day was retaliation for a complaint he filed on February 26, 2016. Plaintiff does not cite to a

particular document in support of this contention, so it is not immediately apparent what complaint

Plaintiff is referring to. Defendant assumes that he is referring to a five-page letter to Plaintiff’s

union representative, included as part of a 79-page exhibit of an assortment of documents identified

as “received from the U.S. Equal Opportunity Commission in response to my Freedom of


                                                  14
Information Act (FOIA) Request.” Plaintiff asserts, without evidence or explanation, that U.S. Steel

received the February 2016 letter, apparently because the civil rights committee on which the letter’s

recipient sits also includes a plant manager for U.S. Steel. Furthermore, to the extent that is the

document he argues provides evidence of retaliation, it does not include any mention of Plaintiff’s

race or any allegation of discrimination based on race. See Pl. Ex. A p. 33-37 [DE 35-1].

        The Court also notes that it is not apparent what materially adverse action Plaintiff is

claiming he suffered as a result of the alleged protected activity. “Federal law protects an employee

only from retaliation that produces an injury, and, therefore, an employer’s retaliatory conduct is

actionable only if it would be materially adverse to a reasonable employee.” Stephens v. Erickson,

569 F.3d 779, 790 (7th Cir. 2009) (citing Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,

68-69 (2006)). Title VII’s “anti-retaliation provision does not protect against petty slights, minor

annoyances, and bad manners. An employee must suffer something ‘more disruptive than a mere

inconvenience or an alteration of job responsibilities.’” Boss v. Castro, 816 F.3d 910, 918-19 (7th

Cir. 2016) (quoting Hobbs v. City of Chi., 573 F.3d 454, 463–64 (7th Cir.2009)). To the extent that

Plaintiff is claiming that the incident with the chair was retaliation, throwing away a preferred chair,

especially when there are some safety concerns and other available adequate seating options, is not

a materially adverse employment action. Although refusing to schedule overtime in certain

circumstances may rise to the level of a materially adverse action, in this case Plaintiff has not

established that he engaged in any protected activity that was causally linked to the type of overtime

denial that is materially adverse.

        In short, nowhere in Plaintiff’s response to the motion for summary judgment does he

identify protected activity or any materially adverse action that is causally connected to the protected


                                                  15
activity. Plaintiff has failed to come forward with specific facts showing that there a genuine issue

for trial regarding whether he suffered retaliation for engaging in protected activity. See, e.g., Basith

v. Cook Cty., 241 F.3d 919, 933 (7th Cir. 2001).

        Defendant also argues that a number of allegations raised by Plaintiff in discovery are time-

barred as occurring more than 300 days prior to his EEOC charge. See Adams v. City of

Indianapolis, 742 F.3d 720, 729-30 (7th Cir. 2014) (quoting 42 U.S.C. § 2000e–5(e)(1)). However,

Plaintiff has failed to establish a genuine issue of material fact regarding his claims, as described

above, so the Court need not parse out which of them fall within the applicable time period.

VI.     Conclusion

        For the foregoing reasons, the Court hereby GRANTS the Motion for Summary Judgment

of Defendant, United States Steel Corporation [DE 29]. The Court DIRECTS the Clerk of Court

to enter judgment in favor of Defendant United States Steel and against Plaintiff Rodney Simmons

Jr. as to all the claims in his Complaint.

        So ORDERED this 11th day of February, 2020.

                                                s/ John E. Martin
                                                MAGISTRATE JUDGE JOHN E. MARTIN
                                                UNITED STATES DISTRICT COURT

cc:     All counsel of record




                                                   16
